Title: To George Washington from Samuel Huntington, 4 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia October 4. 1780
                  
                  Your Excellncy will receive herewith enclosed the Copy of an Act
                     of Congress of the 3. Instant, containing a new Arrangement of the Army.
                  You will please to observe, that, if in your Opinion there shall
                     appear no material Objection to this Plan of Arrangement, it is the Pleasure of
                     Congress that the same be carried into immediate Effect.
                  Congress are extremely anxious, not only to avoid the
                     Embarrassments heretofore experienced, by Delays in recruiting the Army until
                     the Opening of the Campaign; but to establish a permanent Army, of Troops
                     engaged for the War, to consist of such Numbers as may probably be adequate to
                     the Service; and at the same Time not exceed the Ability of the States to
                     raise, recruit and constantly maintain, fit for Service. To accomplish this
                     desirable Purpose, it is but too obvious, that every practicable Retrenchment
                     of Expences, and the greatest Oeconomy is indispensably necessary.
                  Under these Considerations, having but a Choice of Difficulties,
                     Congress have adopted the Plan enclosed, as subject to the least Objections of
                     any that could be devised.
                  Should your Excellency’s Opinion coincide therewith, the Returns
                     of Deficiencies in each State may be laid before their respective Assemblies;
                     most of which meet before the End of this Month, which may enable them to
                     facilitate the recruiting Service in proper Season, to comply with the
                     Intentions of Congress. I have the Honor to be with the highest Respect your
                     Excellency’s most obedient humble servant
                  
                     Sam. Huntington President
                  
                Enclosure
                                    
                     
                        In Congress Octr 3rd 1780
                     
                     Congress took into consideration the report of the committee
                        on the letters from genl Washington, and thereupon came to the following
                        resolutions.
                     Resolved, That such of the sixteen additional regiments as
                        have not been annexed to the line of some particular State and all the
                        seperate light corps of the army both of the horse & foot, and also
                        the german battalion be reduced on the first day of Jany next: that the
                        noncommissioned officers and privates in those several corps be incorporated
                        with the troops of their respective States and that such of them as do not
                        belong to any particular State be annexed to such corps as the commander in
                        chief shall direct.
                     That the regular army of the United States from &
                        after the first day of January next consist of 
                     4 regiments of cavalry or light dragoons
                     4 regiments of artillery 
                     49 regiments of infantry exclusive of Colo. Hazen’s regiment
                        hereafter mentioned
                     1 regiment of artificers
                     That each regiment of cavalry or light dragoons consist of six
                        troops and that each troop consist of 64 non commissioned officers &
                        privates with the same number of commissioned officers as at present.
                     That each regiment of artillery consist of nine companies and
                        that each company consist of 65 non commissioned officers
                        & matrosses with the same number of commissioned officers as at
                        present.
                     That each regiment of infantry consist of nine companies and
                        each company of 64 non commissioned officers & privates.
                     & That the regiment of artificers consist of eight
                        companies & each company of 60 non commissioned officers &
                        privates.
                     That the several States furnish the following quotas, viz.
                      New Hampshire 2 regiments of Infantry.Massachusetts Bay10 regiments of infantry
                        &  one of artillery.Rhode island &c.1 regiment of
                        infantryConnecticut5 regiments of infantry
                        & one of cavalry.New York2 regiments of infantry &
                        one of artilleryNew Jersey2 regiments of infantry.Pensylvania6 regiments of infantry one  of artillery one of cavalry and one of artificers—Delaware1 regiments of infantryMaryland5 regiments of infantryVirginia8 regiments of infantry one of artillery two of
                        cavalryNorth Carolina4 regiments of infantrySouth Carolina2 regiments of infantryGeorgia1 regiment of infantryThat the States select from the line of the army a proper
                        number of officers to command the several regiments to them respectively
                        assigned, taking notice that no new appointment is to be made of a higher
                        rank than that of Lieutt Colo. Commandant.
                     That the States be and they hereby are called upon in the most
                        pressing manner to have their regiments compleated and in the field by the
                        first day of January next at furthest.
                     That it be recommended to the States to fill up their
                        respective regiments by inlistments for and during the war but in case the
                        full quota of any of the States cannot be compleated with such recruits by
                        the first day of December next that it be recommended to such State or
                        States to supply the deficiency with men engaged to serve for not less than
                        one year unless sooner releived by recruits inlisted for the war which they
                        are requested to exert their utmost endeavours to obtain as speedily as
                        possible and in order thereto it is farther recommended that the officers at
                        camp be empowered & directed to use every prudent measure &
                        improve every favorable opportunity to inlist for the continuance of the war
                        such of the men belonging to their respective States as are not engaged for
                        that period whether now in the field or hereafter from time to time joining
                        the army and that a recruiting officer from each corps be kept in the State
                        to which the regiments respectively belong to inlist recruits for the war as
                        well to releive those who are engaged for a shorter or limited term as to
                        supply casual deficiencies.
                     That two dollars be granted to the recruiting officer for
                        every able bodied soldier he shall inlist for the war who shall join the
                        army & that a sum not exceeding fifty dollars be allowed as a bounty
                        to every such recruit.
                     That the commander in chief be & hereby is directed to
                        cause returns to be made as speedily as possible to the several States of
                        the number of men they will probably have in the field on the first day of
                        January next that the States may take immediate measures for compleating
                        their respective quotas as above recommended by that time.
                     That the commander in chief be & he is hereby directed
                        to make a return annually to Congress on or before the first day of Septr of
                        the number of troops from each State in order that Congress may be enabled
                        to make their requisitions from the several States with certainty &
                        in season.
                     That the cloathing be furnished & regularly served out
                        to the troops as it becomes due and that a full compensation be made for any
                        arrearages of cloathing.
                     That the regiments of cavalry & artillery and of
                        artificers as they now stand be considered as belonging
                        to the States respectively to which they are or may be
                        assigned which States shall compleat them to the full complements supply
                        them with necessaries and in every respect treat them as if originally
                        raised therein: and that such other States as now have noncommissioned
                        officers or privates in any of the regiments aforesaid be credited in their
                        quotas for such men according to their numbers from time to time for which
                        purpose the commander in chief is hereby directed to specify such non
                        commissioned officers & privates & the States to which they
                        formerly belonged in the returns which he shall make to the States and in
                        his annual return to Congress.
                     That the regiment commanded by Colo. Hazen be continued in its
                        present establishment & that all non commissioned officers &
                        privates being foreigners belonging to any of the reduced regiments
                        & corps be incorporated therein and all volunteers from foreign
                        States who are now in the service or may hereafter join the American army be
                        annexed to the said regiment.
                     And whereas by the aforegoing arrangement many deserving
                        officers must become supernumerary and its proper that
                        regard be had to them.
                     Resolved That from the time the reform of the army takes place
                        they be entitled to half pay for seven years in specie or other current
                        money equivalent and also to grant of land at the close
                        of the war agreeably to the resolution of the 16th Septr 1776.
                     Ordered
                     That a copy of the aforegoing arrangements of the army be sent
                        forward to the commander in chief for his opinion thereon and that if there
                        shall appear no material objection the same to carried into immediate
                        effect.
                     Extract from the minutes
                     
                        Chas Thomson Secy
                     
                  
                  
               